MEMORANDUM OPINION


No. 04-07-00077-CR

Matthew Ambrose HISEY,
Appellant

v.

The STATE of Texas,
Appellee

From the 198th Judicial District Court, Kerr County, Texas
Trial Court No. B05-359
Honorable E. Karl Prohl, Judge Presiding

Opinion by:	Phylis J. Speedlin, Justice

Sitting:	Alma L. López, Chief Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice

Delivered and Filed:	October 10, 2007

AFFIRMED
	Matthew Ambrose Hisey entered a plea of guilty to the offense of felony theft and was
granted deferred adjudication and placed on community supervision.  Thereafter, and during the
period of supervision, the State filed a motion to revoke based on the ground that Hisey committed
a new felony theft offense while on community supervision.  The case was called to trial and after
hearing the evidence, the trial court adjudicated Hisey guilty of felony theft and sentenced him to two
years in the Texas Department of Criminal Justice-Institutional Division.  This appeal resulted. 
After reviewing the record, we affirm.
	Hisey's court-appointed appellate attorney filed a brief containing a professional evaluation
of the record and demonstrating that there are no arguable grounds to be advanced on appeal. 
Counsel concludes that the appeal is without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967).  A copy of counsel's brief was delivered to Hisey, who was advised
of his right to examine the record and to file a pro se brief.  No pro se brief has been filed.  
	We have reviewed the record and counsel's Anders brief.  We agree that the appeal is
frivolous and without merit.  The judgment of the trial court is affirmed.  Appellate counsel's motion
to withdraw is granted.  See Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.--San Antonio 1997, no
pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.--San Antonio 1996, no pet.).

							Phylis J. Speedlin, Justice


Do Not Publish